DETAILED ACTION

This action is responsive to communications filed on December 13, 2019. This action is made Non-Final.
Claims 1-20 are pending in the case. 
Claims 1, 8, and 15 are independent claims.
Claims 1, 2, 8, 9, 15, and 16 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is not directed to patent eligible subject matter.  Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) *** is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:
Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1, 2, 8, 9, 15, and 16 is/are directed to an abstract idea corresponding to identifying and evaluating that a triple object adheres to a triple object structure that may be carried out via a corresponding Mental Process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination they do not add significantly more such as detailed steps/algorithms providing in depth description of how the ideas are accomplished. This judicial exception is not integrated into a practical application because the claims appear to merely include or are performed by a general purpose computer applying the judicial exception. Further, the claims do not appear to include more than insignificant extra-solution activity to the judicial exception. Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Souza, US Patent no. US 10,002,129 (“D’Souza”).
Claim 1:
	D’Souza discloses a method for knowledge extraction of a text, comprising:
	performing word segmentation on a designated text to obtain a word list, the word list including at least one word arranged in a sequence in the designated text (see Fig. 3, 4; col. 1, lines 37-40 - extracting tokens (i.e., words or phrases), identifying part of speech (PoS) for each tokens, and chunking PoS tokens. Chunking is typically used in shallow parsing of text and groups PoS tokens into sequences of syntactically related 40 words; col. 2, lines 20-25 – identifying a plurality of part of speech (PoS) tokens in the unstructured text; col. 8, lines 49-51 - determine sequences of noun and verb phrases in the PoS tagged text to detect SVO triples; col. 9, lines 2-3 - enables annotation of multiple contiguous triples in a text sentence.);
	analyzing a part-of-speech of each word in the word list in the designated text, to obtain a part-of-speech list corresponding to the word list (see Fig. 3, 4; col. 1, lines 37-40 - extracting tokens (i.e., words or phrases), identifying part of speech (PoS) for each tokens, and chunking PoS tokens. Chunking is typically used in shallow parsing of text and groups PoS tokens into sequences of syntactically related 40 words; col. 2, lines 20-25 – identifying a plurality of part of speech (PoS) tokens in the unstructured text; col. 8, lines 49-51 - determine sequences of noun and verb phrases in the PoS tagged text to detect SVO triples; col. 9, lines 2-18 - enables annotation of multiple contiguous triples in a text sentence. from the PoS tagged input text.);
	predicting a SPO triple included in the designated text according to the word list, the part-speech-list, and a pretrained knowledge hierarchical extraction model (see Fig. 3, 4; col. 1, lines 47-50 - knowledge graph representing an unstructured text source may provide additional logical and inference functionality; col. 2, 23-27 - determining a plurality
of SVO chunked text directly from the plurality of PoS tokens using a machine learning chunker model. The machine learning chunker model is trained on a subject-verb-object (SVO) annotated training data; col. 4, lines 42-65 - training data 208 may be structured
text such as CoNLL training data which is used by a training data generation module 202 to generate a SVO annotated training data. SVO tags include, but are not limited to, a subject phrase (SUBJECT), a verb phrase or a predicate phrases (VERB or PREDICATE), and an object phrase (OBJECT); col. 6, lines 10-12 – detects 10 a span information for a given PoS token, and tags the PoS token as a SUBJECT, a PREDICATE or a VERB, or an OBJECT based on the span information; col. 9, lines 10-11 - the machine learning chunker model 210 to directly extract SVO chunked text 212 from the PoS tagged text.).
Claim(s) 8 and 15:
Claim(s) 8 and 15 correspond to Claim 1, and thus, D’Souza discloses the limitations of claim(s) 8 and 15 as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Souza, in view of Chang et al., US Patent Application Publication no. US 2005/0273314 (“Chang”), and further in view of Chen, US Patent Application Publication no. US 2011/0184718 (“Chen”).
Claim 2:
	As indicated above, D’Souza discloses an SPO triple format.
	D’Souza appears to fail to explicitly disclose judging, according to a preset parameter set, whether the triple predicted complies with a triple structure preset in the parameter set, the parameter set comprising at least one triple structure, each preset triple structure comprising content of a relationship, and type of a subject and object; if the triple predicted complies with a triple structure preset in the parameter set, determining that the triple predicted is a target triple of the designated text; otherwise if the triple predicted does not comply with a triple structure preset in the parameter set, deleting the triple.
	Chang further teaches or suggests judging, according to a preset parameter set, whether the triple predicted complies with a triple structure preset in the parameter set, the parameter set comprising at least one triple structure, each preset triple structure comprising content of a relationship, and type of a subject and object; if the triple predicted complies with a triple structure preset in the parameter set, determining that the triple predicted is a target triple of the designated text; otherwise if the triple predicted does not comply with a triple structure preset in the parameter set (see Fig. 3; Abstract - lexical and syntactical information in our method is referring a lexicon possessed of part-of-speech (POS) information and phrase-level syntax in Chinese respectively. The Triple representation consists of three elements which are agent, predicate, and patient in a sentence; para. 0025 - phrase-level parsing to generate a sequence of word lists including noun phrases and verb phrases; para. 0026 - invention proposes a Triple representation, [ A, Pr, Pa], which consists of three elements-agent, predicate, and patient-<:orresponding to subject, verb/ preposition, object in a clause or a sentence. a SVO (Subject-Verb-Object) language (Li and Thompson, 1981), the simple syntax is employed to transform the output of phrase-level parsing into the Triples; para. 0033 - Triple is a simple representation which consists of three elements: A, Pr and Pa which correspond to the Subject (noun phrase), Predicate (verb phrase) and Object (noun phrase) respectively in a clause; para. 0034 - employs the Triple Rule Set; para. 0035-0041 - rules listed below are employed; para. 0042 - If all the rules in the Triple Rule Set failed.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in D’Souza, to include judging, according to a preset parameter set, whether the triple predicted complies with a triple structure preset in the parameter set, the parameter set comprising at least one triple structure, each preset triple structure comprising content of a relationship, and type of a subject and object; if the triple predicted complies with a triple structure preset in the parameter set, determining that the triple predicted is a target triple of the designated text; otherwise if the triple predicted does not comply with a triple structure preset in the parameter set for the purpose of efficiently checking triple structure using triple formation rules, improving triple identification and formation, as taught by Chang(0033 and 0035). 
	Chen teaches or suggests deleting the triple (see para. 0253 - their sentence features (TIME, SPACE, ADVERB, USAGE, etc) are extracted and adjective phrases are marked out and then their structures are checked with the Clause Structure List (CSL); para. 0254 - framework uses mainly the CSL database to check the sentence structure; para. 0255 - procedure of eliminating illegal combinations; para. 0272 - the main verb controls the structure of the sentence; para. 0273 - If there is no match, delete the sentence and go to 007 for next verb candidate.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in D’Souza, to include deleting the triple for the purpose of efficiently checking structure text to remove text groupings to avoid further processing, thus improving candidate selection reducing system stress, as taught by Chen (0253 and 0255).
Claim(s) 9 and 16:
Claim(s) 9 and 16 correspond to Claim 2, and thus, D’Souza, Chang, and Chen teach or suggest the limitations of claim(s) 9 and 16 as well.

Allowable Subject Matter
Claims 3-7, 10-14, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176